Citation Nr: 0939654	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  05-28 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability, including pes planus of the right foot and pes 
cavus of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rippel, Counsel




INTRODUCTION

The Veteran served on active duty from June 1970 to April 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In December 2008, the case was remanded for further 
development.  It has since been returned to the Board for 
further appellate action.  


FINDINGS OF FACT

1.  Neither bilateral foot pes cavus, pes planus, nor claw 
toes, were noted on examination for entrance onto active duty 
or at separation from service.

2.  No chronic disorder of either foot was present in service 
or within one year of the Veteran's discharge from service, 
and no current disorder of either foot is etiologically 
related to service or service-connected bilateral hip 
disability.


CONCLUSION OF LAW

A bilateral foot disability, including pes planus of the 
right foot and pes cavus of the left foot, was not incurred 
in or aggravated by active service, the incurrence or 
aggravation of arthritis of either foot during such service 
may not be presumed, and bilateral foot disability is not 
proximately due to or the result of a service-connected 
disability and.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for bilateral foot 
disability, including as secondary to service-connected 
bilateral hip disability.  The Board will initially discuss 
certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided adequate VCAA notice in letters 
mailed in August 2003 and April 2008.  Although the Veteran 
was not provided complete notice until after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claim in August 2009.  There is 
no indication in the record or reason to believe that any 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  See Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) (A timing error may be cured by 
a new VCAA notification followed by a readjudication of the 
claim).  

The Board further notes that service treatment records and 
all available post-service medical evidence identified by the 
Veteran have been obtained.  In addition, the Veteran has 
been provided a VA examination in response to this claim, and 
a medical opinion has been rendered in response to the 
Board's remand directives.  Neither the Veteran nor his 
representative has identified any outstanding, existing 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  

The Board notes that in September 2009 argument, the 
Veteran's representative does characterize the recent 
examiner's opinion as, "incomplete," and urges that an 
additional opinion be obtained.  The Board disagrees with 
this characterization and finds the opinion answers the 
medical question posed.  Thus, there is sufficient competent 
medical evidence to decide the claim, and no additional 
opinion is required.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Congenital or developmental defects are not diseases or 
injuries for VA compensation purposes.  38 C.F.R. § 3.303 
(c).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war and certain chronic diseases, 
including arthritis, become manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006. The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.


Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service 
connection for bilateral foot disability.  His essential 
contention is that his foot conditions stem from his service-
connected bilateral hip disability.

The Veteran's service treatment show that greater trochanter 
bursitis began in service.  There is no specific finding of 
foot disability in service, but the Veteran was treated for 
complaints related to the feet on two occasions in service in 
1971.  He complained of numbness of both feet of a four to 
five day duration in June 1971.  This was reportedly relived 
by removing his shoes.  Findings were normal and he was 
instructed to return if problems persisted.  He returned with 
complaints of left foot numbness in November 1971.  All 
findings were normal, and there was no diagnosis or 
treatment.  The report of the Veteran's separation 
examination show s that his feet were found to be normal.  
There were no complaints of foot trouble.  

Thus, service treatment records do not establish the presence 
of a chronic disorder of either foot..  

The initial diagnosis of a foot disability occurred many 
years following service.  Diagnoses of right pes planus and 
left pes cavus were rendered following a January 2003 VA 
podiatry evaluation.  The Veteran had sought emergency room 
treatment for painful areas on the bottom of the left foot.  
Prior VA treatment records in July 2001, and an October 2001 
VA examination report, do not reflect foot complaints or any 
evidence of a foot disorder.  

Following the January 2003 diagnosis, the Veteran has 
undergone VA podiatry treatment for painful feet.  Diagnoses 
included intractable plantar keratosis, ingrown toenail, pes 
cavus, left, and pes planus, right.  He was fitted with 
orthotics with a metatarsal bar and given cream for tinea.  
In July 2005 he underwent a VA orthopedic consultation 
focused on hip and foot complaints.  The examiner explained 
that he could not really come up with a mechanical 
explanation of why his foot was turning out "abducting" as 
he walked.  

The Veteran was afforded a VA examination in April 2009.  The 
examining physician reviewed the claims folder prior to the 
examination.  He noted the Veteran's service history.  He 
observed that the Veteran reported hurting his feet in a 
vehicle accident and when he dropped heavy objects on them in 
service.  The Veteran reported cramping pain currently in the 
right foot on the dorsum of the midfoot and the forefoot.  
The left foot was not painful but did reportedly swell, feel 
flat and have cold toes and decreased sensation when 
sedentary.  He was taking Diclofenac but this reportedly did 
not help.  He was not wearing his inserts to the examination 
but reported he did wear them when walking or working.  He 
did not use assistive devices and could walk a block without 
pain.  Following examination and X-rays, the diagnoses were 
bilateral foot pes cavus and claw toes.  

The examining physician opined as follows, 

the current condition is less likely than not 
related to or aggravated or permanently worsened by 
the service connected bilateral hip disorder.  The 
[Veteran] has pes cavus and associated claw toes.  
This is more of a congenital problem than it has 
been developed from service or aggravated by the 
service.  It is certainly not connected to the 
bilateral hip disorder.  

Inasmuch as this VA examiner characterized the foot problem 
as congenital, the Board notes that it is not considered to 
have been a condition which pre-existed service, as there was 
no indication in service of either pes cavus or pes planus.  
That characterization in 2009 does not negate the fact that 
there was no pes planus or pes cavus present at entrance to 
service.  Thus, the Board agrees with the Veteran's 
representative that the presumption of soundness does apply 
to these conditions.  Moreover, the mere use of the term 
'congenital' in the 2009 report does not compel the 
conclusion that the foot conditions are congenital defects, 
for which service connection may not be granted.  

Nevertheless, the Veteran's post-service VA medical records 
show that he has been treated for bilateral foot disability 
since 2003 but not prior thereto.  The medical evidence shows 
that no foot disability was present until almost 30 years 
following the Veteran's discharge from service.  The two 
instances of foot pain in service do not allow the Board to 
conclude that it is as likely as not that current pes cavus 
and pes planus were present in service.  The preponderance of 
the evidence is against that finding.  In addition, there is 
no medical evidence of a nexus between any of the foot 
disabilities and the Veteran's active service or service-
connected hip disability.  Medical opinion evidence obtained 
in 2009 is wholly against the claim.  

In essence, the evidence linking these currently diagnosed 
foot disabilities to service or his service-connection 
disability is limited to the Veteran's own statements.  
Indeed, lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, in this case, the Veteran has not alleged that he 
has had continuous foot symptoms since service or that any 
observable foot deformity has been present since service.  

Instead, he is alleging that his bilateral foot disability is 
related to service injuries and his bilateral hip disability.  
This is not competent evidence of the alleged nexus because 
lay persons, such as the Veteran, are not competent to render 
opinions requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that service connection 
is not warranted for disability of either foot.  In reaching 
this decision, the Board has determined that the benefit-of-
the-doubt rule is not applicable because the preponderance of 
the evidence is against the claim.


ORDER

Entitlement to service connection for a bilateral foot 
disability, including pes planus of the right foot and pes 
cavus of the left foot, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


